GORTER, J.—
In this case I am of the opinion that the gift to John S. League of the real estate is valid.
I am also of the opinion that the transfer of the accounts in the two savings banks from the name of Eliza Simpson to the names of Eliza Simpson and John S. League, joint owners, is valid. But, I do not think that League had the right to draw the money that he did draw out of the Eutaw Savings Bank, and appropriate it to his own use, therefore, I think the money so drawn should be returned by him to the joint account. Nor do I think he had the authority from Eliza Simpson to change the account in the Savings Bank of Baltimore to the joint names of himself and his wife. The extent of the authority given him was to substitute his wife in his place upon his death, as to that account. I therefore think the money should be deposited so as to effect this result. What he did was to put his wife in the place of Eliza Simpson, what he was authorized to do was to put his wife in his place. He should be allowed for any money spent for Eliza Simpson, and the house which he has purchased should also be credited on this account, when the defendants have put the title thereto, so that the same will be held in the same names as the money in the Savings Bank of Baltimore.